Title: To James Madison from James Monroe, 22 November 1805
From: Monroe, James
To: Madison, James


          
            Dear Sir
            London Novr. 22. 1805.
          
          I wrote you on the 16th. in haste by the “John Bulkley” a letter in which I observed that in making the question of right with this govt. it might perhaps be best to take at this time the most moderate ground. As those terms are indefinite and may be misunderstood, some explanation may be necessary to convey an idea of what I shod. consider in that light. The seizure is a positive violation of right, subjects to great loss & even ruin many of our people, and is in effect an act of hostility to our country. Under such circumstances what ought to be considered as moderate ground? Reprisals are unquestionably justifiable: but I would not resort to that measure or to any other which broke the relations subsisting between the two countries. You will have seen my letter to a friend of ours of the 1st. instant which touches this point. The sentiment expressed in it, was that which I meant to convey in mine to you to which I refer. I really think that the measures suggested in that letter would be moderate & such as are eminently called for, by the injuries complained of. Every days experience confirms me more fully in this opinion, as in those which are communicated in my publick letter to you of the 16th. ulto. I have no reason to presume that in the points in question any accomodation can be obtained voluntarily; am strong in the opinion that if they are successful in the war & no measure of counteraction taken on our part at this time, that they will push their aggressions still further in comparison with the injury and think the prospect fair that a suitable pressure on our part which would be deemed moderate in comparison with the injury but also firm and decisive would produce the desired effect. Perhaps an embargo would be better, but I am aware that the course to be pursued by our government in this business is a question which depends on so many circumstances, many of which are entirely domestick, and of course out of my sight, that it is impossible for me to give an opinion on it worthy much attention. In what estimation is the commerce held by the American people? How is their sensibility affected by the seizure of their vessels? What injury have they sustained in the various branches to which its influence extends? What sacrifices are they willing to hasard & even make to put our concerns in this & other respects on a just footing with this government? To form a safe opinion of the measures which the present juncture may require, correct information shod. be had on these & other points, in which I am defective. I can only venture to judge of the attitude it may be proper for our government to take to support negociation here the facts relative to which are before me.
          The progress of the war on the continent, the ultimate fortune of which must essentially dictate the terms of peace, has so far greatly disappointed the expectation of this country. The hope of a favorable termination of it, seems now to rest principally on the part which Prussia takes in it, & her conduct is quite œnigmatical. It is believed that a bargain had been struck between France & her before the violation of her neutrality to divide Holland between them, by the antient courses of the Rhine, as the price of her neutrality, or on some other terms. That bargain seems to have been set aside since, & the King of Prussia to have taken a new attitude, wh. under the character of an armed mediation, presents the exterior of an half quarrel with France. About the time that Ld. Harrowby left this for Berlin, Count or Baron Haugwitz left Berlin for the French camp, which I believe continues to move on towards Vienna. The object of Prussia is I presume to get as much territory as possible, at the lowest price. She wants Holland & Hanover. France is willing to give the latter & part of the former. The allies the whole of the former only. It is said that the ministry here was willing to give both, but was overruled by those above it. It is probable that the mission of Mr. Haugwitz to the French camp, was to secure his govt. by a negotiation with both parties at the same time, the means of making the best bargain with either. In this state of things the result is quite uncertain, as it depends altogether on the abilities & energy of the Prussian Cabinet. In the mean time delay is most probably favorable to France, in wh. case she will become in the degree, more independant daily of the allies, and if successful of Prussia herself.
          I expect to leave this in the Roba & Betsey, Captn. Tomkins for Norfolk, sometime abt. the middle of Feby. unless I receive some instructions from you, to prevent it. The delicate state of health both of Mrs. Monroe & my daughter compells me to leave London for the country, Cheltenham, where we shall probably stay till we sail, except that I shall be here occasionally especially if business requires it.
          Two packets from you taken in an american vessel coming to Europe, to Mr. Bowdoin at Madrid, were sent me lately by Sir William Scott, in a polite note, & were forwarded to day to Mr. Alexander at Rotterdam, by Mr. Caldwell of Phila. I wrote Mr. Alexander & requested him not to put them in the mail, but if a private safe opportunity could not be had in a week or ten days, to forward them, by a special messenger with my letters accompanying them, to Mr. Bowdoin, & one which I also wrote to general Armstrong. I apprized those gentlemen that I proposed sailing in Feby. for the U States, & expressd a wish that they wod. previously put in my possession what they might wish me to communicate to you, on my arrival. I am dear sir your friend & servant
          
            Jas. Monroe
          
          
            25th. I send you the paper of this & some preceeding days. Your packets to Mr. Bowdoin, were large, one was directed “not to be put in the post office,” & might be the laws: the other, was I think marked no. 7—it was large.
          
        